DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 12 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Judge et al. (US 6,141,174).
In regard to claim 1, Judge et al. discloses a tape drive (Figure 2) for use with a magnetic tape (12) including two spaced apart servo tracks (see Figure 7, which shows servo tracks S1 and S2) and a first data track (T1 through TN) that are positioned along a length of the magnetic tape, the tape drive comprising: a tape head (22) including two spaced apart servo elements (column 4, lines 51-67: “With L representing the distance between the outermost read gaps of a multiple channel read/write head, the outer most read gaps are able to coherently align with the two outermost tracks T1 and Tn”; column 5, lines 31-36: “two servo tracks S1 and S2 are each defined at or near the outermost data tracks T1 and TN of a band 600 and dedicated for storing servo information”) that are each configured to read one of the two servo tracks, and a first read/write element that is configured to one of read data from and write data to the first data track (column 3, lines 44-65: “The magnetic head structure 22 contains a plurality of separate write and read head gaps, the actual number corresponding to the number of tracks within the band, and thus allowing for simultaneous read checking of written data.”), the tape head being positionable at a base head rotation angle relative to transverse to the δ in response to servo feedback. In the exemplary read/write head 22 of FIG. 4a, read gaps 90a and 90d represent the two outer gaps. The controller, referred to herein above, adjusts the lateral and rotational positions of the read/write head until the (PES) signal strengths from the two servo tracks are minimized in amplitude.”).
In regard to claim 2, Judge et al. discloses that the base head rotation angle is between approximately one degree and 45 degrees relative to transverse to the length of the magnetic tape (see Figure 5 and column 5, lines 25-30).
In regard to claim 3, Judge et al. discloses that the base head rotation angle is between approximately five degrees and 15 degrees relative to transverse to the length of the magnetic tape (see Figure 5 and column 5, lines 25-30).

In regard to claim 5, Judge et al. discloses that the adjusted head rotation angle is between approximately zero degrees and 25 degrees relative to transverse to the length of the magnetic tape (see Figure 5 and column 5, lines 25-30).
In regard to claim 6, Judge et al. discloses that the tape head includes a center of mass; and wherein the actuator assembly is configured to rotate the tape head relative to the magnetic tape about a pivot point that is positioned at the center of mass of the tape head (understood from Figures 2 & 8; and patent claim 2, which teaches rotating the recording head about a central axis through a predetermined range of angle).
In regard to claim 7, Judge et al. discloses that the magnetic tape includes a plurality of data tracks that are positioned substantially between the two spaced apart servo tracks along the length of the magnetic tape (see Figure 7); and wherein the tape head includes a plurality of read/write elements that are each configured to one of read data from and write data to one of the plurality of data tracks (see column 3, lines 52-65).
In regard to claim 8, Judge et al. discloses that the two spaced apart servo tracks are spaced apart by a servo track spacing (as shown in Figure 7); and wherein the base head rotation angle is controlled by the controller so that each of the two spaced apart servo elements are positioned to read one of the two spaced apart servo tracks that are spaced apart by the servo track spacing (abstract: “Servo information is written at a slight azimuth angle, adjacent the outer most tracks of a band of tracks. The recording 
In regard to claim 9, Judge et al. discloses that changes in environment conditions cause a change in the servo track spacing to an adjusted servo track spacing (column 2, lines 4-18); and wherein the adjusted head rotation angle is controlled by the controller so that each of the two spaced apart servo elements are positioned to read one of the two spaced apart servo tracks that are spaced apart by the adjusted servo track spacing (column 4, lines 51-67).
In regard to claim 12, Judge et al. discloses that the actuator assembly is further configured to move the tape head transversely relative to the magnetic tape (column 6, lines 2-10).
In regard to claim 20, Judge et al. discloses a tape drive (Figure 2) for use with a magnetic tape (12) including two spaced apart servo tracks (see Figure 7, which shows servo tracks S1 and S2) that are spaced apart by a servo track spacing (as shown) and a plurality of data tracks (T1 through TN) that are positioned substantially between the two servo tracks along a length of the magnetic tape, the tape drive comprising: a tape head (22) including two spaced apart servo elements (column 4, lines 51-67: “With L representing the distance between the outermost read gaps of a multiple channel read/write head, the outer most read gaps are able to coherently align with the two δ in response to servo feedback. In the exemplary read/write head 22 of FIG. 4a, read gaps 90a and 90d represent the two outer gaps. The controller, referred to herein above, adjusts the lateral and rotational positions of the read/write head until the (PES) signal strengths from the two servo tracks are minimized in amplitude.”); wherein the base head rotation angle is controlled by the controller so that each of the two spaced apart servo elements are positioned to read one of the two spaced apart servo tracks that are spaced apart by the servo track spacing (abstract: “Servo information is written at a slight azimuth angle, adjacent the outer most tracks of a band of tracks. The recording angle being based on a dimensional stability coefficient of the tape.”; column 4, lines 51-67: “With L representing the distance between the outermost read gaps of a multiple channel read/write head, the outer most read gaps are able to coherently align with the two outermost tracks T1 and Tn”; column 5, lines 31-36: “two servo tracks S1 and S2 are each defined at or near the outermost data tracks T1 and TN of a band 600 and dedicated for storing servo information”); wherein changes in environment conditions cause a change in the servo track spacing to an adjusted servo track spacing (column 2, lines 4-18); and wherein the adjusted head rotation angle is controlled by the controller so that each of the two spaced apart servo elements are positioned to read one of the two spaced apart servo tracks that are spaced apart by the adjusted servo track spacing (column 4, lines 51-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11 & 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Judge et al.
For a description of Judge et al., see the rejection above. Furthermore, Judge et al. discloses: in regard to claim 13, a tape drive (Figure 2) for use with a magnetic tape (12) including two spaced apart servo tracks (see Figure 7, which shows servo tracks S1 and S2) and a plurality of data tracks (T1 through TN) that are positioned substantially between the two servo tracks along a length of the magnetic tape, the tape drive comprising: a first tape head (22) including two spaced apart first servo elements (column 4, lines 51-67: “With L representing the distance between the outermost read gaps of a multiple channel read/write head, the outer most read gaps are able to coherently align with the two outermost tracks T1 and Tn”; column 5, lines 31-36: “two servo tracks S1 and S2 are each defined at or near the outermost data tracks T1 and TN of a band 600 and dedicated for storing servo information”) that are each configured to read one of the two servo tracks, and a plurality of first read/write elements that are configured such that each of the plurality of first read/write heads is positioned to one of read data from and write data to one of the plurality of data tracks (column 3, lines 44-65: “The magnetic head structure 22 contains a plurality of separate write and read δ in response to servo feedback. In the exemplary read/write head 22 of FIG. 4a, read gaps 90a and 90d represent the two outer gaps. The controller, referred to herein above, adjusts the lateral and rotational positions of the read/write head until the (PES) signal strengths from the two servo tracks are minimized in amplitude.”); in regard to claim 15, the two spaced apart servo tracks are spaced apart by a servo track spacing (as shown in Figure 7); and wherein the first base head rotation angle is controlled by the controller so that each of the two spaced 
However, Judge et al. does not disclose: in regard to claim 10, a second tape head including two spaced apart second servo elements that are each configured to read one of the two servo tracks, and a second read/write element that is configured to one of read data from and write data to the first data track, the second tape head being positionable at a second base head rotation angle relative to transverse to the length of the magnetic tape; and a second actuator assembly that is configured to selectively rotate the second tape head relative to the magnetic tape from the second base head rotation angle to a second adjusted head rotation angle that is different than the second base head rotation angle; and wherein the controller controls the second actuator assembly to selectively rotate the second tape head relative to the magnetic tape from the second base head rotation angle to the second adjusted head rotation angle based solely on timing-based servo information from the two second servo elements reading the two servo tracks; in regard to claim 11, wherein the second tape head includes a center of mass; and wherein the second actuator assembly is configured to rotate the second tape head relative to the magnetic tape about a second pivot point that is positioned at the center of mass of the second tape head; in regard to claim 13, a second tape head including two spaced apart second servo elements that are each configured to read one of the two servo tracks, and a plurality of second read/write elements that are configured such that each of the plurality of second read/write heads is positioned to one of read data from and write data to one of the plurality of data 
It is noted that the recitations of claim 10, 11, 13 & 14 are simply duplications of all the elements in claims 1 & 6, e.g., claims 1 & 6 include a tape head, a first read/write element, and an actuator assembly; while claims 10, 11, 13 & 14 include a second tape head, a second read/write element, and a second actuator assembly, all of which have exact similar structure/function/configuration as those of claims 1 & 6.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the device of Judge et al. to include a second tape head, a second read/write element, and a second actuator assembly, since a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04, Section VI. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). One such modification could be in an environment where multiple heads are desired in order to read multiple tracks simultaneously.


Response to Arguments
Applicant's arguments filed on December 16, 2021 have been fully considered but they are not persuasive.
Applicant’s main argument is that the Judge et al. reference does not disclose selectively rotating a tape head relative to a magnetic tape from a base head rotation angle to an adjusted head rotation angle based solely on timing-based servo information, with emphasis on the added limitation.
Initially, it is noted that there is no explicit mention of “timing-based” servo information anywhere in Applicant’s originally-filed Specification. However, the Applicant submits (see page 9, paragraph 3 of the Remarks) that timing-based servo systems are utilized by LTO-based tape systems. LTO-compatible tape cartridge is briefly mentioned in page 9, paragraph 3 of the Specification.
This being said, Applicant is now directed to the Judge et al. reference, in Figure 7 and in column 5, lines 31-36, which recite that “two servo tracks S1 and S2 are each defined at or near the outermost data tracks T1 and TN of a band 600 and dedicated for storing servo information”; and in column 1, lines 19-35, which describes a linear recording system. Similar to Applicant’s remark regarding “timing-based” servo being understood from LTO systems, it is well-known in the art that “linear recording” systems, such as the one described by Judge et al., utilize timing-based servo technology, wherein head position is derived from the relative timing of pulses generated by a head reading the recorded servo patterns. Therefore, it is understood that Judge et al.’s servo tracks include timing-based servo information, which is necessary for accurate positioning of the head(s) over the tracks.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688